Opinion by
Tilson, J.
From the record it was found that there is no visible line of demarcation between the shoes and the uppers of the baby shoes. The protest was overruled as to this item on the authority of United States v. Feltman (22 C. C. P. A. 637, T. D. 47616). Merchandise classified as smokers’ articles was found to be nothing more than a small wooden box. The claim at 33)4 percent ad valorem under paragraph 412 was therefore sustained accordingly. The evidence was held not sufficient to sustain any other of the claims made.